We think that the amended declaration is defective. The allegation against the defendant is that the corporation threw or caused to be thrown a box, etc. Since a corporation can act only through a servant the allegation is in effect that the box was thrown or caused to be thrown by a servant of the corporation. The plaintiff alleges that he was a servant of the corporation engaged in his employment at the time of receiving the injuries of which he complains. It follows, therefore, that the act which occasioned the injuries was the act of a fellow servant, for which the corporation prima facie at least was not liable.
We think it is necessary in order to state a case, that the declaration should set forth the relation to the corporation of the person who threw the box or caused it to be thrown, so that it may appear that he was not a fellow servant with the plaintiff within the rule exempting the master from liability for injury resulting from the act of a fellow servant, or if a fellow servant that the defendant was negligent in employing him or retaining him in its service.
Demurrer to amended declaration sustained.
The plaintiff again amended his declaration and the cause was then certified from the Common Pleas Division on demurrer to the amended declaration.
March 14, 1894.